Citation Nr: 0327948	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-08 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughters




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to November 
1945.  He died in March 2001.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefit sought on appeal.  The 
appellant perfected an appeal of that decision. 


REMAND

The appellant contends that the bronchogenic carcinoma that 
caused the veteran's death was due to his exposure to 
airplane fuel fumes during service.  For the reasons that 
will be explained below, the Board finds that remand of the 
case is required in order to obtain evidence that may be 
relevant to her appeal.

The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and pending before VA on that 
date.  Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
2002).  Because the appellant's claim was filed in April 
2001, the VCAA is applicable to her claim.

In a July 2001 notice the RO informed the appellant of the 
provisions of the VCAA, the evidence required to substantiate 
her claim, and the relative responsibilities of the appellant 
and VA in developing that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In that notice the 
RO also informed the appellant that she should submit the 
necessary information and/or evidence within 30 days of the 
notice.  In a decision issued on September 22, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
shown in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 
38 U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2002)).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notice is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Development Required

As previously stated, the appellant maintains that the 
bronchogenic carcinoma that caused the veteran's death was 
due to the inhalation of airplane fuel fumes during service.  
His separation qualification record does indicate that he 
served with the 371st Fighter Group in the European Theater 
of Operations, and that he drove a heavy gasoline refueling 
truck to refuel the airplanes.  The report of a December 1947 
X-ray of the veteran's chest showed accentuation of the 
bronchovascular markings in the right base, most likely 
representing atypical pneumonia or mild bronchiectasis.  The 
veteran's medical records also indicate that he had severe 
chronic obstructive pulmonary disease, which his private 
physician attributed to his many years of smoking.  According 
to the available evidence, bronchogenic carcinoma was 
initially detected in May 2000.  The veteran died in March 
2001 due to bronchogenic carcinoma.  Because the evidence is 
not clear as to what significance, if any, his exposure to 
fuel fumes in service had in causing his death, the Board 
finds that the veteran's medical records should be examined 
by a physician, and a medical opinion obtained as to the 
etiology of the fatal lung cancer.

The Board notes that in August 2000, in conjunction with a 
claim for compensation benefits filed during the veteran's 
lifetime, he submitted private medical records dated from 
December 1999 to June 2000.  The claims file does not contain 
any medical records dated from July 2000 until his death in 
March 2001.  Furthermore, a June 2000 private medical record 
indicates that the veteran usually obtained his medical care 
from the VA medical center (MC).  The record does not contain 
any of the veteran's VA treatment records dated subsequent to 
October 1994.  Consequently, the duty to assist requires that 
VA attempt to obtain additional VA and private medical 
records.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a lung 
disorder since his separation from 
service.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records from the VAMC 
in Dallas, Texas, including the 
outpatient clinic in Fort Worth, Texas.  
If the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the appellant so notified.

3.  Following completion of the above-
requested development, the veteran's 
claims file should be sent to an 
appropriate VA physician.  After 
reviewing the veteran's medical records, 
the VA physician should express an 
opinion on the etiology of the 
bronchogenic carcinoma.  Specifically, 
the physician should provide an opinion 
on whether the bronchogenic carcinoma was 
at least as likely as not caused by the 
veteran's exposure to the fumes of 
airplane fuel in service, or to any other 
incident of service.  The physician 
should provide the rationale for his/her 
opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

